ACCEPTED
                                                                                          05-15-00970-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                    8/21/2015 11:04:51 AM
                                                                                               LISA MATZ
                                                                                                   CLERK

                       IN THE COURT OF APPEALS
                 FOR THE 5TH DISTRICT, AT DALLAS, TEXAS
                      CAUSE NUMBER 05-15-00970-CV       FILED IN
                                                             5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
                  ADAM G. ARREDONDO, M.D.,            APPELLANT
                                                             8/21/2015 11:04:51 AM
                                                                    LISA MATZ
                                          V.                          Clerk


             TEXAS HEALTH VENTURE ENNIS, LLC, APPELLEE
                      DOCKETING STATEMENT

         Pursuant to Texas Rule of Appellate Procedure 32.1, Appellant Adam G.

Arredondo, M.D. files this Docketing Statement and would show the Court:

1.       Appellant is Adam G. Arredondo, M.D.

2.       Counsel for Appellant is Kevin McDonnell, 714 Ferris Avenue,

Waxahachie, Texas 75165, Telephone: (972) 923-2881, Fax: (972) 937-3415,

Email Address: kmcdonnell@kjlaw.co, State Bar of Texas ID number 24030762.

3.       The Notice of Appeal in this case was filed on August 12, 2015 in the trial

court.

4.       The Motion for Summary Judgment was heard in the 134th Judicial District

Court of Dallas County, Texas, before the Honorable Dale Tillery, Judge.

Judgment was entered in favor of the Plaintiff on April 7, 2015. On May 2, 2015,

an Agreed Order Granting Plaintiff’s Motion to Sever was entered by the Court,

making the judgment of the trial court from April 7, 2015 a final appealable

judgment.

5.       A Motion for New Trial was filed in the trial court on May 7, 2015.
Docketing Statement – THV Ennis v. Arredondo                                   Page 1
6.      The names, addresses and telephone numbers of the other party is as

follows:

              Bryce Benson
              Attorney for Texas Health Venture Ennis, LLC
              Norton Rose Fulbright US LLC
              EMAIL: bryce.benson@nortonrosefulbright.com
              2200 Ross Ave., Suite 2800
              Dallas, Texas 75201-2750
              TEL: (214) 855-8297
              FAX: (214) 855-8200

7.      This case is a breach of contract claim.

8.      This appeal should not be given priority.

9.      Appellant will request a reporter's record pursuant to T.R.A.P. 34.6. The

trial was not electronically recorded.

10.     The court reporter who reported this case is Vielica Dobbins.

11.     Appellant will not be seeking temporary or ancillary relief from this Court

while this appeal is pending.

12.     An affidavit of indigence pursuant to T.R.A.P. 20.1 was not filed in this

case.

13.     Appellant has not filed a supersedeas bond in this case.




Docketing Statement – THV Ennis v. Arredondo                                 Page 2
                                       Respectfully submitted,


                                       By: /s/ Kevin McDonnell
                                           Kevin McDonnell
                                           State Bar ID Number: 24030762
                                           Email: kmcdonnell@kjlaw.co
                                           714 Ferris Avenue
                                           Waxahachie, Texas 75165
                                           Telephone: (972) 923-2881
                                           Facsimile: (972) 937-3415
                                           Attorney for Appellant




                         CERTIFICATE OF SERVICE

      I certify that on August __21__, 2015 a true and correct copy of Appellant's
Docketing Statement was served on Bryce Benson electronically at
bryce.benson@nortonrosefulbright.com.


                                       /s/ Kevin McDonnell
                                       Kevin McDonnell
                                       E-mail:kmcdonnell@kjlaw.co




Docketing Statement – THV Ennis v. Arredondo                                Page 3